IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-40325
                         Summary Calendar



RICKY G. MORENO,

                                         Plaintiff-Appellant,

versus

LEPHER JENKINS; ORLANDO PEREZ; WILLIAM
A. BOOTHE; WILLIE MARTIN, JR.; DOUGLAS
DRETKE; BRIAN RODEEN; JOANN DAVIS; ENCINIA
SABAS, JR.; JULIA Z. LOPEZ; OPAL D. STEPHENS;
BARTOLO GONZALES,

                                         Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. C-99-CV-246
                      --------------------
                        October 17, 2001

Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Ricky G. Moreno (Moreno), Texas prisoner #501109, appeals

the district court’s denial of his motions for appointed counsel,

a temporary restraining order (TRO), discovery, and a partial

summary judgment.   He also appeals the district court’s granting

of defendants’ motion for summary judgment.

     The district court did not abuse its discretion by denying

Moreno’s request for appointed counsel, as Moreno did not

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-40325
                                 -2-

establish that his civil rights case presented exceptional

circumstances.    See Ulmer v. Chancellor, 691 F.2d 209, 213 (5th

Cir. 1982).   We do not have jurisdiction to review the district

court’s denial of Moreno’s motion for a TRO.    In re Lieb, 915

F.2d 180, 183 (5th Cir. 1990).   The district court’s rulings with

respect to Moreno’s motions for discovery and to compel discovery

were not arbitrary and clearly unreasonable.    Mayo v. Tri-Bell

Indus., Inc., 787 F.2d 1007, 1012 (5th Cir. 1986).    Moreno has

waived his argument that the district court erred in granting

defendants’ summary judgment before he had a chance to conduct

full discovery.    See Yohey v. Collins, 985 F.2d 222, 225 (5th

Cir. 1993); Brinkmann v. Dallas County Deputy Sheriff Abner, 813

F.2d 744, 748 (5th Cir. 1987).   We do not consider Moreno’s

argument that the district court erred in refusing him leave to

take written depositions as the record does not indicate that

Moreno filed such a motion with the district court.

     This court reviews a grant or denial of summary judgment de

novo.   Thomas v. LTV Corp., 39 F.3d 611, 616 (5th Cir. 1994).

Prisoners have a constitutionally protected right of access to

the courts.   Bounds v. Smith, 430 U.S. 817, 821 (1977).   A

plaintiff must show that his position as a litigant was

prejudiced by his denial of access to courts.    Eason v. Thaler,

73 F.3d 1322, 1328 (5th Cir. 1996).    Conclusional allegations are

insufficient to support a civil rights claim.    Moody v. Baker,

857 F.2d 256, 258 (5th Cir. 1988); Booker v. Koonce, 2 F.3d 114,

117 (5th Cir. 1993).
                          No. 01-40325
                               -3-

     As Moreno failed to show that his legal position in any

state or federal case was prejudiced by the defendants’ alleged

actions, the district court did not err either in denying

Moreno’s motion for partial summary judgment or in granting

defendants’ motion for summary judgment.    The judgment of the

district court is therefore AFFIRMED.    Moreno’s motions for

appointment of counsel and oral argument are DENIED.